        Case 2:20-cv-00018-JDP Document 17 Filed 09/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDALL ZACKERY,                                  No. 2:20-cv-0018-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    LAURA ELDRIDGE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

18   brought under 42 U.S.C. § 1983. After two dismissals by the court (ECF Nos. 7 & 11), plaintiff

19   has filed a second amended complaint (ECF No. 16), which the court must screen. Congress

20   mandates that district courts engage in a preliminary screening of cases in which prisoners seek

21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

22   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

23   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

24   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

25   relief.” Id. § 1915A(b).

26          The court analyzed plaintiff’s original complaint pursuant to § 1915A as follows:

27                 Plaintiff alleges he suffered injuries on February 19, 2019, when the pull-
28          up bar he was using broke, causing him to fall back and hit his back, hip, and head
                                                        1
        Case 2:20-cv-00018-JDP Document 17 Filed 09/29/20 Page 2 of 3

 1          on the cement ground. ECF No. 1 at 9. He claims that if defendant Marco Zeer,
            the supervisor of plant operations at the California Health Care Facility, “would
 2          have monitored his staff and the exercise pull-up bars properly, the bars would
 3          have not have broke[n] while plaintiff was using [them].” Id. at 2, 10. Plaintiff
            adds that defendant Warden Laura Eldridge failed in her capacity as a supervisor
 4          to keep the institution safe “with checks and balances.” Id. at 12. Plaintiff claims
            defendants violated his Eighth Amendment right to personal safety, his right to be
 5          free from cruel and unusual punishment, and his Fourteenth Amendment right to
            due process. Id. at 14-15.
 6

 7                  These allegations cannot survive screening. A prison official violates the
            Eighth Amendment’s proscription of cruel and unusual punishment where he or
 8          she deprives a prisoner of the minimal civilized measure of life’s necessities with a
            “sufficiently culpable state of mind.” Farmer v. Brennan, 511 U.S. 825, 834
 9          (1994). To succeed on such an Eighth Amendment claim, a prisoner must show
            that (1) the defendant prison official’s conduct deprived him or her of the minimal
10
            civilized measure of life’s necessities and (2) that the defendant acted with
11          deliberate indifference to the prisoner’s health or safety. Id. at 834. To show
            deliberate indifference, the prisoner must establish that the defendant knew of and
12          disregarded an excessive risk to inmate health or safety – “the official must both
            be aware of facts from which the inference could be drawn that a substantial risk
13          of serious harm exists, and he must also draw the inference.” Id. at 837. A prison
            official may thus be free from liability if he or she did not know of the risk or took
14
            reasonable action in response to the risk. Id. at 844.
15
                    Even liberally construed, the complaint does not state a claim for an Eighth
16          Amendment violation as there are no facts supporting a finding of deliberate
            indifference. Moreover, a simple claim of negligence is not actionable under the
17          Eighth Amendment. Jackson v. Arizona, 885 F.2d 639, 641 (9th Cir. 1989); see
            also Thompson v. McMahon, No, EDCV 12-1020-FMO (JEM), 2013 U.S. Dist.
18
            LEXIS 132266 (C.D. Cal. Sept. 16, 2013) (negligence claim arising from
19          prisoner’s fall at work not elevated into a federal cause of action; listing similar
            cases); Brown v. Brasher, No. CIV S-10-0479-MCE-EFB, 2012 U.S. Dist. LEXIS
20          24379 (E.D. Cal. Feb. 27, 2012) (mobility impaired inmate’s claim regarding
            slipping and falling in a puddle caused by a water leak could only support a tort
21          claim of negligence). Here, plaintiff’s allegations that the pull-up bar broke while
22          he was using it demonstrate negligence at worst. There are no facts demonstrating
            that any individual defendant knew of an objectively serious risk to plaintiff – i.e.,
23          that plaintiff would be using the bar and that the bar was likely to break -- and
            disregarded that risk.
24

25          ECF No. 7 at 3-4.

26          In his second amended complaint, plaintiff now alleges that the officer assigned to the

27   recreation area when plaintiff was injured had previously been made aware by a “inmate/patient

28   John Doe” that the pull up bar “should be checked for possible repair . . . .” ECF No. 16 at 5, 10.
                                                       2
        Case 2:20-cv-00018-JDP Document 17 Filed 09/29/20 Page 3 of 3

 1   This new allegation is not enough to transform a traditional state law negligence claim into a
 2   constitutional violation. See Hoptowit v. Spellman, 753 F.2d 779, 784 (9th Cir. 1985) (“Not
 3   every deviation from ideally safe conditions amounts to a constitutional violation.”); Pauley v.
 4   California, No. 18-cv-2595-KJN, 2018 U.S. Dist. LEXIS 193388, at *10 & n.1-2 (E.D. Cal. Nov.
 5   13, 2018) (listing cases involving prisoner injuries resulting from poorly maintained facilities and
 6   noting that courts have generally concluded that their claims sound in negligence, even where the
 7   hazard had been known to prison officials). In an abundance of caution, however, the court will
 8   grant plaintiff another chance to amend. If plaintiff can show that the correctional officer was
 9   warned that the pull-up bar posed a specific and excessive risk to plaintiff’s safety – as opposed to
10   receiving a vague suggestion from an unidentified inmate that the bar might need an unspecified
11   repair – the allegations could potentially survive screening. See Frost v. Agnos, 152 F.3d 1124,
12   1129 (9th Cir. 1998), citing LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir. 1993) (inmates
13   entitled to protection from unsafe prison conditions).
14          Accordingly, IT IS ORDERED that:
15          1.   Plaintiff’s second amended complaint (ECF No. 16) is dismissed with leave to amend
16               within 30 days from the date of service of this order; and
17          2. Failure to comply with this order may result in dismissal of this action for the reasons
18               stated herein.
19   DATED: September 29, 2020.
20

21

22

23

24

25

26

27

28
                                                        3
